MANULIFE FINANCIAL CORPORATION (the “Company”) – Report of Voting Results of Matters Submitted to a Vote of Common Shareholders at the Annual Meeting of the Company heldMay 2, 2013 (the “Meeting”) The following matters were put to vote at the Meeting, and pursuant to National Instrument 51-102, the voting results were as follows: 1. Election of Directors A ballot was conducted for the resolution to elect directors of the Company until the next Annual Meeting The following nominees were elected as directors: NAME OF NOMINEE VOTES FOR % VOTES WITHHELD % Joseph P. Caron 95.96% 4.04% John M. Cassaday 86.95% 13.05% Susan F. Dabarno 99.39% 0.61% Richard B, DeWolfe 92.76% 7.24% Sheila S. Fraser 99.33% 0.67% Donald A. Guloien 93.55% 6.45% Scott M. Hand 83.25% 16.75% Robert J. Harding 99.13% 0.87% Luther S. Helms 93.58% 6.42% Tsun-yan Hsieh 95.51% 4.49% Donald R. Lindsay 99.21% 0.79% Lorna R. Marsden 95.02% 4.98% John R. V. Palmer 99.04% 0.96% C. James Prieur 99.28% 0.72% Andrea S. Rosen 99.35% 0.65% Lesley D. Webster 99.32% 0.68% 2. Appointment of Auditor A ballot was conducted for the resolution to appoint Ernst & Young LLP as auditor of the Company until the next Annual Meeting.Ernst & Young LLP were appointed. VOTES FOR % VOTES WITHHELD % 99.11% 0.89% 3. Advisory Resolution Accepting Approach to Executive Compensation A ballot was conducted for the Advisory Resolution accepting approach to Executive Compensation.The Advisory Resolution was approved. VOTES FOR % VOTES AGAINST % 84.21% 15.79%
